LEMMON, J.,
dissents. The court of appeal was wrong on the issue of pre-emp-tive rights in Dunham v. Dunham, 467 So.2d 555 (La.App. 1st Cir.1985) and this Court was wrong in denying certiorari, 469 So.2d 989-990. Nevertheless that decision is not res judicata because the bank was not a party in the previous case. If collateral estoppel is the basis for not correcting the previous decision, then we should overrule this Court’s cases holding that collateral estoppel does not apply in Louisiana; and if neither collateral estoppel nor res judicata applies, then the pre-emptive rights of the bank should be recognized.